        Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 THERESA WIXOM,

                             Plaintiff,
         v.
                                                                OPINION and ORDER
 KATHERINE LUSTER, TERA O’CONNOR,
                                                                     20-cv-597-jdp
 GREG WINKLER, and
 ROCK COUNTY,

                             Defendants.


       Plaintiff Theresa Wixom worked for the Cooperative Educational Service Agency 2

(CESA), which administered a childhood disability services program for defendant Rock

County. In 2018, Rock County decided to solicit proposals from other organizations to run

the program and didn’t select CESA. Wixom generated community opposition to the county’s

decision to contract with a different organization. At a Rock County Human Services Board

meeting, defendants Katherine Luster, Greg Winkler, and Tera O’Connor, all county officials,

criticized CESA and Wixom. Wixom sued in state court alleging that defendants’ comments

singled her out and ruined her professional reputation in violation of the Due Process Clause,

Equal Protection Clause, and Wisconsin defamation and negligence law. Defendants removed

the case to federal court.

       Defendants move for summary judgment. The court will grant summary judgment to

defendants on Wixom’s federal constitutional claims. The court declines to exercise

supplemental jurisdiction over Wixom’s state-law claims and it will remand those claims to

state court.
       Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 2 of 11




                                      UNDISPUTED FACTS

       The following facts are undisputed unless otherwise noted.

       Cooperative Educational Service Agency 2 (CESA), is a state-authorized cooperative

that provides services to school districts in southern Wisconsin. Starting in 1980, Rock County

had contracted annually with CESA to administer its “Birth to 3” program for disabled

children. The Rock County Human Services department and the Rock County Human Services

Board oversee the county’s Birth to 3 contracts. Theresa Wixom, as a CESA employee, was the

program coordinator for the Rock County Birth to 3 program from about 2013 to 2018.

       CESA exceeded its Birth to 3 Program budget by $37,000 in 2018. Wixom requested

additional funding from the county and received $16,000. The county and CESA began

negotiating the 2019 contract in late 2018 but failed to reach an agreement over which entity

would be financially responsibility for budget deficits. The parties dispute whether CESA went

over budget in years prior to 2018.

       Contract negotiations were still not resolved by February 2019. Wixom’s supervisor

proposed two options to address budget deficits in the contract. He stated that if the county

didn’t want to explore either option, CESA would stop its Birth to 3 services and lay off staff.

       The county decided to issue a request for proposals to administer the Birth to 3 program

for 2020. The proposal request was published on March 29, 2019. Wixom prepared CESA’s

proposal. Two other organizations, United Cerebral Palsy of Greater Dane County (UCP) and

Rehab Resources, also submitted proposals. In May, Wixom asked to speak to the Rock County

Human Services Board about the Birth to 3 program. Defendant Greg Winkler, a county

behavioral health division manager, told her that she would not be permitted to address the

board during the proposal solicitation process.


                                               2
        Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 3 of 11




       Six county proposal evaluators reviewed the proposals; all ranked UCP’s as the top

finalist. In July, the county announced that UCP was the finalist and informed CESA and

Rehab Resources that they were not selected. That day, Wixom wrote and signed a letter to

Birth to 3 families. It notified them about the county’s decision not to renew its contract with

CESA and solicited community support at a Rock County Human Services Board meeting

scheduled for July 24. Wixom’s letter stated, in part:

               The reason for my letter is we are seeking your support. The Rock
               County Human Services Board is voting to approve an out of
               county vendor . . . This will greatly impact the services provided
               in Rock County. If you are interested we would appreciate your
               presence at the meeting to show support of CESA 2 continuing to
               run the Birth to 3 Program as we have for the past 39 years.

Dkt. 11-2. Wixom also posted about the county’s decision in a Facebook group for foster

parents that she belonged to. She encouraged parents to attend the July 24 board meeting or

send letters to the county in support of CESA. She also stated that UCP’s bid was “a drastic

cut in services . . . [the county is] explaining that nothing will change—just different providers

. . . but after 39 years of doing it . . . it’s hard to say nothing will change.” Dkt. 11-3.

       Wixom attended the July 24 board meeting and asked the board to delay its vote to

award the Birth to 3 contract to UCP. The board tabled the vote until its next meeting on

August 14. Before the August 14 meeting, the Beloit Daily News published a story about the

Birth to 3 program and quoted Wixom saying that “a change in providers based on the new

RFP would result in less services to children and families.” Dkt. 12-3.

       Many members of the public attended the August 14 board meeting and spoke about

the county’s decision to award the Birth to 3 contract to UCP. Staff from the county spoke

after members of the public did. Defendant Katherine Luster, director of Rock County Human

Services, said that Birth to 3 services would not be reduced. She also explained why the county

                                                  3
       Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 4 of 11




decided to contract with UCP instead of CESA, focusing primarily on financial concerns. She

stated that CESA “has a history, a pattern, you know, before coming to HSD and then in a

recent year of going over budget and coming to the county and asking for increased funds

beyond their budget.” Dkt. 27-3.

       Winkler spoke next. He focused on the county’s strained relationship with CESA and

made the following statements:

           •   He became involved in contract discussions because the county was “struggling

               with how to effectively collaborate with CESA leadership;”

           •   He learned after several meetings with CESA that “CESA leadership tends to

               take a defensive stance rather than open dialogue to resolving concerns;”

           •   He found “CESA leadership to consistently focus on rote compliance with

               regulations at the expense of authentically embracing new and better practices;”

           •   The   relationship   between   RCHS     and   CESA     “has   been   completely

               unproductive;”

           •   County staff met before meetings with CESA to “strategize about what simple

               thing we’re trying to accomplish and how to deal with the inevitable barriers

               that CESA leadership will impose;”

           •   He had “never encountered this kind of systematic resistance from an agency

               to partner with an agency with whom we contract to form a partnership;”




                                              4
       Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 5 of 11




            •   The county’s contracting decision wouldn’t result reduced services, but “CESA

                leadership has perpetuated this misinformation even after we have instructed

                them as a contracted provider to stop and correct it.” 1

            •   “The current CESA leadership is terrifying families that it serves telling them

                that their services will be significantly reduced or lost. We’ve seen the letter to

                families and community partners, the posts on Facebook, the newspaper article

                and the families that are here today sharing their concerns.”

Id.

       Rock County Human Services deputy director Tera O’Connor spoke next. She said that

fears about reduced Birth to 3 services had “impacted the perception of how we deliver services

to all families of Rock County. This is harmful and [it’s] causing undue stress and it’s absolutely

not okay with me.” Id. She also discussed “a conversation with the Birth to 3 coordinator

regarding a conflict of interest.” Id. O’Connor read from an email exchange with Wixom,

though without naming Wixom, about Wixom’s “role as the Birth to 3 coordinator and as a

foster parent.” Id. O’Connor said, “during this dialogue [the coordinator] expressed the choices

we talked about to problem solve and her response to me was that none of these solutions will

work . . . In the end I was still unable to hold her accountable and she chose to do what she

wanted to do.” Id.

       The board awarded the contract to UCP at the board meeting. Wixom’s position as

Birth to 3 coordinator at CESA was eliminated. Wixom emailed UCP’s executive director,




1
 Wixom’s summary judgment opposition brief attributes this comment to defendant Tera
O’Connor, but a transcript of the board meeting shows that Winkler made the statements.
Dkt. 27-3.

                                                5
       Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 6 of 11




Ginger Schwahn, to express interest in applying for the role of director of the Birth to 3 program

at UCP. Schwann responded that she preferred new leadership but that Wixom was welcome

to consider and apply for other positions with UCP’s Birth to 3 program.

       Wixom sued defendants in state court for defamation, negligence, and federal

constitutional violations. Defendants removed this action to federal court on the basis of

federal question jurisdiction under 28 U.S.C. § 1331.



                                           ANALYSIS

       Wixom raises a combination of state and federal claims. She brings three federal

constitutional claims: (1) defendants’ comments at the board meeting ruined her reputation

and career prospects in violation of her right to due process; (2) defendants singled her out at

the board meeting in violation of her right to equal protection; and (3) defendants unlawfully

conspired to violate her First Amendment rights when they didn’t allow her to speak to the

board during the request for proposal process. Wixom also brings state law defamation claims

against Luster, Winkler, and O’Connor in their official and individual capacities, and state law

negligence claims against those defendants in their official capacities.

       Summary judgment on Wixom’s claims is appropriate if defendants show that there is

no genuine dispute as to any material fact and that defendants are entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). To avoid summary judgment, Wixom must point to specific

facts showing that there is a genuinely disputed issue for trial, Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986), and adduce sufficient evidence to allow a jury to find in her favor.

Fleishman v. Cont’l Cas. Co., 698 F.3d 598, 603 (7th Cir. 2012).




                                                6
       Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 7 of 11




       Wixom does not adduce evidence of reputational harm significant enough to support a

due process claim, or that defendant treated her unreasonably compared to her colleagues or

conspired to violate her rights. The evidence shows instead that defendants’ statements at the

board meeting were reasonable criticism of her work as program coordinator. The court will

grant summary judgment on Wixom’s federal claims, relinquish jurisdiction over Wixom’s

state-law claims, and remand those claims to state court.

A. Due process claim

       Wixom contends that defendants’ comments at the August 24 board meeting destroyed

her liberty interest in her reputation and career prospects without due process. Dkt. 16, at 27.

The Due Process Clause prohibits the state from depriving “any person of life, liberty, or

property, without due process of law.” U.S. Const. amend. XIV, § 1. To prevail on this claim,

Wixom must demonstrate that she suffered a deprivation of a valid liberty interest without

receiving due process. Khan v. Bland, 630 F.3d 519, 527 (7th Cir. 2010).

       An individual has no constitutionally recognized liberty interest in her reputation itself.

Doyle v. Camelot Care Centers, Inc., 305 F.3d 603, 617 (7th Cir. 2002). Thus, mere defamation

by a government employee does not violate due process, even it if diminishes one’s prospects

of future employment. Id. But if the reputational harm is so severe that it effectively blacklists

the employee from obtaining comparable work, the resulting loss of employment in that field

implicates a liberty interest. Thus, to survive summary judgment on her due process claim,

Wixom must adduce evidence that the comments at the board meeting made it “virtually

impossible for the [her] to find new employment in [her] chosen field.” Id.

       Wixom has no evidence that defendants’ statements reached that level of severity.

When Wixom expressed interest in the Birth to 3 director role at UCP, Schwahn told Wixom


                                                7
       Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 8 of 11




that she wouldn’t be considered for a leadership position but that she was welcome to apply

for other job openings in the program. That doesn’t show that Wixom was effectively

blacklisted. Being labeled as incompetent or unable to perform certain management skills and

being forced down a few notches in the professional hierarchy does not implicate the Due

Process Clause. Mitchell v. Glover, 996 F.2d 164, 167 (7th Cir. 1993). Wixom points to no

evidence that she unsuccessfully applied for another job at UCP, or for that matter, that she

unsuccessfully applied for employment anywhere else. She has not adduced any evidence that

defendants’ statements made it virtually impossible for her to find a new job in her field.

B. Equal protection class-of-one claim

       Wixom contends that defendants denied her right to equal protection by making

negative comments about her at the August 24 board meeting while sparing her colleagues from

criticism. Dkt 16, at 31. The Equal Protection Clause provides that the state may not “deny to

any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV,

§ 1. An equal protection claim is often based on the denial of equal treatment because of a

person’s membership in a particular class, such as race, sex, or national origin. Engquist v. Or.

Dep’t of Agric., 553 U.S. 591, 601 (2008). But Wixom doesn’t contend that she was

discriminated against because of her membership in a particular class. She instead brings a

class-of-one equal protection claim. Class-of-one claims are intended to forbid government

actors from irrationally treating one person differently from other similarly situated persons.

See id. at 597. To prevail on this claim, Wixom must show that she was “intentionally treated

differently from others similarly situated and that there [was] no rational basis for the

difference in treatment.” D.B. ex rel. Kurtis B. v. Kopp, 725 F.3d 681, 685 (7th Cir. 2013).




                                               8
        Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 9 of 11




Establishing a rational basis for a disparity in treatment is a low bar; there must be no

reasonably conceivable justification for the difference. Id. at 686.

       Defendants had valid reasons to criticize Wixom at the board meeting. First, Wixom

was the coordinator of the Birth to 3 program in 2018 when CESA exceeded its budget by

$37,000. Second, Wixom tried to stop the county from finalizing the contract by representing

to families—in a letter, in the media, and on Facebook—that services for disabled children

would be reduced. Dkts. 11-2; 11-3; 12-3. Third, Wixom delayed the Rock County Human

Services Board vote to award the contract to UCP. No reasonable jury could could find that

defendants lacked a rational basis for making the statements that they did at the August 24

board meeting. Indeed, Wixom’s own efforts to generate public attention compelled the board

members to explain their decision not to renew the CESA contract, and to answer Wixom’s

criticisms of their decision.

       Wixom also contends that the county treated CESA differently than the other

organizations that submitted proposals by designing the request for proposals process to

disadvantage CESA. Dkt. 22, at 32. But Wixom may only assert her own legal rights or interests

in this lawsuit; she doesn’t have standing to base her claim to relief on CESA’s legal rights or

interests. Swanson v. City of Chetek, 719 F.3d 780, 783 (7th Cir. 2013).

C. Section 1985 conspiracy claim

       Wixom contends that defendants conspired to infringe her First Amendment rights by

refusing to let her speak to the board during the request for proposals process. She brings the

claim under 42 U.S.C. § 1985(3), which prohibits individuals from conspiring to deprive

another person of their rights to equal protection. Smith v. Gomez, 550 F.3d 613, 617 (7th Cir.

2008). Defendants correctly point out that Wixom’s complaint alleges that defendants


                                                9
       Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 10 of 11




conspired to deprive Wixom of her employment. She didn’t assert a conspiracy to violate her

First Amendment rights until summary judgment. A claim asserted for the first time in response

to a motion for summary judgment is not properly raised, so the claim could be deemed

forfeited. Conner v. Illinois Dep’t of Natural Resources, 413 F.3d 675, 679 (7th Cir.2005).

       Wixom’s claim falters on the merits even if it had been timely asserted. To prevail on a

§ 1985(3) claim, Wixom must show: (1) a conspiracy, (2) whose purpose is to deprive a person

of equal protection rights, (3) an act in furtherance of the conspiracy, and (4) a deprivation of

rights. Brokaw v. Mercer Cty., 235 F.3d 1000, 1024 (7th Cir. 2000). To establish that the

purpose of the conspiracy was to deprive a person of their equal protection rights, a plaintiff

must allege some racial or other class-based discriminatory animus. A class-of-one claim, such

as Wixom’s, doesn’t support at § 1985(3) claim. Thorncreek Apartments I, LLC v. Vill. of Park

Forest, No. 08 C 1225, 2015 WL 2444498, at *2 (N.D. Ill. May 20, 2015) (collecting cases).

       Wixom fails to adduce evidence to support required elements her § 1985(3) claim. She

has not adduced evidence of any agreement among two or more of the defendants to deprive

her of any rights. She has not alleged that she faced any class-based discrimination. And she

has not shown any actual deprivation of her right to speak. She was not allowed to speak to

the board during the proposal solicitation process, but she does not show that prohibition was

unlawful or that it violated her First Amendment rights. She otherwise spoke freely about the

Birth to 3 program and the competing proposals to the community and to the board.

D. State-law claims

       Wixom brings defamation and negligence claims under state law. The court would have

supplemental jurisdiction over those claims under 28 U.S.C. §1367(a), which permits a federal

district court to hear a state-law claim if it is related to a federal claim in the same action.


                                               10
       Case: 3:20-cv-00597-jdp Document #: 36 Filed: 09/09/21 Page 11 of 11




Wixom doesn’t allege any other basis for federal jurisdiction over the state-law claims. Absent

unusual circumstances, district courts will relinquish supplemental jurisdiction over state-law

claims if all federal claims have been resolved before trial. Coleman v. City of Peoria, Illinois, 925

F.3d 336, 352 (7th Cir. 2019). Here, neither party identifies any unusual circumstances that

would justify retaining jurisdiction over Wixom’s state-late claims.

       The court will grant summary judgment in favor of defendants on Wixom’s federal

claims, decline supplemental jurisdiction over Wixom’s state-law claims, and remand those

claims to state court.



                                              ORDER

       IT IS ORDERED that:

       1. Defendants’ motion for summary judgment, Dkt. 8, is GRANTED with respect to
          plaintiff’s federal constitutional claims. Those claims are DISMISSED with
          prejudice.

       2. The court relinquishes supplemental jurisdiction over plaintiff’s remaining state-law
          claims under 28 U.S.C. 1367 and remands those claims to state court.

       Entered September 9, 2021.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                 11
